index number control number tam-120586-97 mar internal_revenue_service national_office technical_advice_memorandum district_director taxpayer's name taxpayer’s address taxpayer’s identification no years involved conference held legend x y - issue a this i tns documeat may not be n sec_6110 fi at used or cited of the internal revenue cn ed lent a whether the dollar_figure wager made to play a progressive jackpot a taxable sec_4401 of the internal_revenue_code of the card game caribbean stud is component pdjc wager for purposes of conclusion the pic of caribbean stud is not subject_to the wagering tax imposed by sec_4401 because exclusion provided under sec_4421 a it is excluded from taxation as it is not a wagering pool a lottery by virtue of the and facts the taxpayer owns and operates a casino in which it offers its customers a card game called caribbean stud which is played against the casino card table making their initial ante the underlying five card stud poker game participate in the optional pjc of caribbean stud the game commences with players at a player chooses to the player bets in order to play in a special if es é district_director this jackpot is originally funded by the must make an additional dollar_figure wager in the electronic coin acceptor equipped with a readout to indicate when a pjc wager is placed at his seat prior to the dealing of the cards the computer for the coin acceptor mechanism computes the increase to a progressive jackpot taxpayer with its own money the games are linked to one another so that a coin played on any of the tables within the casino increases the common jackpot for each dollar_figure wager in the pjc computer increments visible progressive meters at the casino tables x and hidden meters y to hidden meters are used by the taxpayer to refund the common jackpot profit button so that each dollar_figure bet drops down to a drop bucket and is added to the common jackpot once all of the pjc bets are made the dealer presses a 2z of the dollar_figure wager goes directly to the casino as the portions of wagers allocated the the cards are then dealt and the player decides whether or if the player decides not to play the not to play the hand player folds the cards are returned to the dealer and the player loses the ante bet and is also ineligible to win the pjc if the player decides to continue play and eventually beats the dealer in the stud poker game the casino pays the player even-money on the ante bet bets paid out by the casino based on a predetermined bonus payout schedule call bets wagered by the player in the stud poker game are any winnings from the additional the player can qualify for a progressive payout provided the player makes the dollar_figure pjc wager and decides to is time to make the additional call remain in the game when it bet need not have a better hand than the dealer to win a progressive payout payout schedule the player wins in the pjc according to the following the player hand payout royal flush - of progressive jackpot straight flush of progressive jackpot of a kind full house flush dollar_figure dollar_figure dollar_figure pjc payouts are disbursed after verification of the winner and usually within revealed to the dealer to minutes after the winning hands are the taxpayer argues that to exclude it from taxation as a lottery sec_4421 a applies to the pjc the pjc does not aq ln yo district_director fall within the definition of a wagering pool qualifies for the sec_4402 exemption as a coin-operated gaming device the pujc and law_and analysis sec_4401 imposes on any wager authorized under the law of the state in which accepted an excise_tax equal to dollar_figure percent of the amount of such wager sec_4401 provides that each person who is engaged in the business of accepting wagers shall be liable for and shall pay the tax on all wagers placed with him conducts any wagering pool or lottery shall be liable for and shall pay the tax on all wagers placed in such pool or lottery each person who under sec_4421 the term wager includes any wager placed in a wagering pool wager placed in a lottery conducted for profit if such pool is conducted for profit and any sec_44_4421-1 of the wagering tax regulations provides that a wagering pool conducted for profit includes any scheme or method for the distribution of prizes to one or more winning bettors based upon the outcome of a sports event or contest or a combination or series of such events or contests provided that such wagering pool is managed and conducted for the purpose of making a profit under sec_44_4421-1 a contest includes any type of contest involving speed skill endurance popularity politics such as a general or primary strength appearances etc election the outcome of a nominating convention a dance marathon a log-rolling wood-chopping weight-lifting corn-husking beauty contest etc revrul_57_521 1957_2_cb_779 states that a wagering pool is prize to be won by the successful contestant a gaming transaction where the wagers alone comprise the sec_4421 a provides that the term lottery includes the numbers game policy and similar types of wagering but does a type in which usually not include any game of are placed the winners are determined and distribution of prizes or other_property is made of all persons placing wagers in such game the wagers i iii in the presence ii the sec_44_4421-1 provides that the term lottery includes the numbers game policy and similar types of wagering in general a lottery conducted for profit includes any scheme or method for the distribution of prizes among persons who have paid district_director the term or promised a consideration for a chance to win such prizes usually as determined by the number or symbols on tickets drawn from a lottery wheel or other receptacle or by the outcome of an event provided such lottery is conducted for profit also includes enterprises commonly known as policy or numbers and similar types of wagering where the player selects a number or a combination of numbers and pays or agrees to pay certain amount in consideration of which the operator of the lottery policy or numbers game agrees to pay a prize or fixed sui of money if the selected number or combination of numbers appear or are published in a manner understood by the parties for example the winning number or combination of numbers may appear or be published as series of numbers in the payoff prices of united_states treasury balance reports or the reports of a stock or commodity exchange restrictive hence for numbers or a different arrangement for determining the winning number or combination of numbers does not alter the fundamental nature of a game which otherwise would be considered a punchboard or a similar gaming a lottery device for profit is also considered to be the operation of a lottery the substitution of letters or other symbols the description is not intended to be a certain race track or in the a series of horse races at the operation of a sec_44_4421-1 i provides that sec_4421 specifically b c thus the winners are the wagers are placed the distribution of prizes or other_property in the presence of all persons placing wagers in such excludes from the term lottery any game of a type in which usually a determined and is made for example no tax would be payable with respect to game wagers made in a bingo or keno game since such a game is usually conducted under circumstances in which the wagers are placed the winners are determined and the distribution of prizes is made in for the the presence of all persons participating in the game same reason no tax would apply in the case of card games dice games or games involving wheels of chance such as roulette wheels and gambling wheels of a type used at carnivals and public fairs revrul_57_521 states that for wagering tax purposes the three necessary elements of prize the awarding of the prize by chance and the giving of consideration for an opportunity to win a prize a lottery are the offering of a a revrul_79_146 1979_1_cb_361 holds that basic nevada five race keno keno requirements for exclusion from the term lottery within the meaning of premises immediately before the game winnings are required to be collected on the casino premises immediately after the game sec_4421 because tickets are purchased on the casino and four way express keno meet the and dat district_director the time needed to play one game is of short enough duration the time needed to draw the numbers so that the players will usually not leave the casino premises during the game ruling holds that in two game parlay keno each ticket entitles its holder to play two separate games of keno advance wagering in which a player can bet on a game that is not to take place immediately the sec_4421 criteria for exclusion from the term lottery advance wagering games do not meet in contrast the a form of this is revrul_57_241 1957_1_cb_419 holds in part that the it states that the inherent feature of the operation of a certain non-coin-operated gaming device is a taxable lottery games to which the exclusion under sec_4421 a applies is that of group play as defined by the three criteria set forth in that code section of the non-coin-operated gaming device which is operation rather than a series of games this feature is not present in the operation a continual sec_4402 provides that no tax shall be imposed on any wager placed in a coin-operated device as defined in sec_4462 for years beginning before july lieu of inserting a coin token or similar object to operate a device described in sec_4462 or on any amount_paid so in effect as in the initial consideration is whether the pjc is part of the stud poker falls within the underlying stud poker game sec_4421 a exclusion and is not subject_to tax believe that the puc is part of the stud game since a wager is required to play the pjc underlying stud poker game the player does not have to beat the dealer's hand to win dealt in the stud poker game we believe the pjc is game although the pjc is linked to the cards a separate a game which unlike the we do not dollar_figure optional since we consider the pjc to be a separate game it must be determined whether the dollar_figure pjc fee is a wager in a wagering pool or lottery as contemplated by sec_4421 taxpayer conducts the pjc for profit is evident that the it under sec_44_4421-1 a wagering pool includes a plan for a sports event the pjc is not based on a sports event nor is it as indicated by the examples set forth in skill endurance the distribution of prizes based on the outcome of or contest based on a contest the regulations a contest is based on speed popularity etc and not to rev the participant’s wagers taxpayer wagering pool thus the pjc does not come within the definition of rul the prize pool must be comprised totally of the pjc is funded by the in the pjc chance also pursuant here as a 5s a9 district_director kansas-missouri district it is not disputed that the pjc comes within the broad the sec_4421 a exclusion requirements are definition of a lottery provided in sec_44_4421-1 and that it possesses the necessary elements of a lottery as enumerated in revrul_57_521 that is the offering of a prize the awarding of the prize by a chance and the giving of consideration for an opportunity to win a prize the question then is whether the pgc fulfills the three requirements of the group play exclusion in sec_4421 a applicable to a game where a wagering activity is based on poker hands drawn from a deck of cards the odds of winning are prédicated on the play at the particular poker table and not on some predetermined odds or the play at some other table or at some other time thus in‘a wagering activity such as the puc game equates to a round each participant at the table receiving a hand of cards wagers are placed and winners determined in the presence of all participants in the game of pjc to minute time lapse to distribute the progressive payouts is not so excessive that the participants in the round of play would not be on the casino premises at the time of distribution of the payout also there is no opportunity to place a wager on a pjc game that is not to take place immediately thus the pjc is unlike two game parlay keno described in revrul_79_146 wherein advance wagering precluded the application of the sec_4421 a exclusion the pjc like the non-coin-operated gaming device in revrul_57_241 since it a series of games rather than a continual operation thus under sec_4421 a the pjc fulfills the requirements for exclusion usually during a game of pjc the dollar_figure the nor is is a inasmuch as the pjc is not subject_to wagering tax the exclusion for coin-operated gaming devices need not be addressed a copy of this technical_advice_memorandum is the taxpayer used or cited as precedent addresses and identifying numbers have been deleted sec_6110 provides that it may not be in accordance with sec_6110 names to be given to -end- y n s w n o
